15-2570-cr
     United States v. Ferney Dario Ramirez




 1                                           In the
 2                  United States Court of Appeals
 3                              For the Second Circuit
 4                                         
 5                                           
 6                                 August Term, 2016 
 7                                   No. 15‐2570‐cr 
 8                                           
 9                            UNITED STATES OF AMERICA, 
10                                      Appellee, 
11                                           
12                                         v. 
13                                           
14                              FERNEY DARIO RAMIREZ, 
15                                Defendant‐Appellant, 
16                                           
17                                 FREDDY ARELLANO, 
18                                     Defendant. 
19                                           
20                                           
21                    Appeal from the United States District Court 
22                      for the Southern District of New York. 
23                     No. 1:03‐cr‐1104‐2 ― John G. Koeltl, Judge. 
24                                           




     
          The Clerk of Court is directed to amend the caption as set forth above. 




                                                 1
 1                                           
 2                        ARGUED: SEPTEMBER 2, 2016 
 3                        DECIDED: JANUARY 25, 2017 
 4                                      
 5                                      
 6              Before: RAGGI, CHIN, and DRONEY, Circuit Judges. 
 7                          
 8           
 9          Appeal  from  a  final  order  of  the  United  States  District  Court 
10   for the Southern District of New York (Koeltl, J.), denying Ramirez’s 
11   motion  for  a  reduction  in  sentence  under  18  U.S.C.  §  3582(c)(2). 
12   Ramirez  argues  that  the  district  court’s  denial  violated  the  Ex  Post 
13   Facto Clause. We AFFIRM.  
14                           
15                                       
16                              YELENA  KONANOVA  (Sanford  I. 
17                              Weisburst,  on  the  brief),  Quinn 
18                              Emanuel  Urquhart  &  Sullivan,  LLP, 
19                              New  York,  New  York,  for  Defendant‐
20                              Appellant Ferney Dario Ramirez. 
21                                     
22                              AMANDA  HOULE,  Assistant  United 
23                              States  Attorney  (Margaret  Garnett, 
24                              Assistant  United  States  Attorney,  on 
25                              the  brief),  for  Preet  Bharara,  United 
26                              States  Attorney  for  the  Southern 
27                              District  of  New  York,  New  York, 
28                              New York, for Appellee. 
29    
30    

31    




                                           2
 1   DRONEY, Circuit Judge: 

 2          In  May  2004,  Defendant‐Appellant  Ferney  Dario  Ramirez 

 3   pleaded  guilty  to  one  count  of  conspiracy  to  distribute  five 

 4   kilograms  or  more  of  cocaine,  in  violation  of  21  U.S.C.  §§  846  and 

 5   841(a)(1),  (b)(1)(A).  The  district  court  calculated  Ramirez’s 

 6   Guidelines  range  as  360  months’  to  life  imprisonment,  and 

 7   sentenced Ramirez to a term of 210 months’ imprisonment. In 2015, 

 8   Ramirez  moved  for  a  reduction  in  sentence  pursuant  to  18  U.S.C. 

 9   § 3582(c)(2),  arguing  that  Amendments  782  and  788  of  the 

10   Sentencing Guidelines lowered his applicable Guidelines range. The 

11   district  court  acknowledged  that  Amendment  782  reduced 

12   Ramirez’s Guidelines range to 324 to 405 months’ imprisonment but 

13   denied  the  motion  because  a  2011  Amendment  to  U.S.S.G. 

14   § 1B1.10(b)  prohibited  a  sentence  reduction  where  the  defendant’s 

15   initial sentence was below the minimum of the amended Guidelines 

16   range. On appeal, Ramirez argues that application of § 1B1.10(b) to 




                                           3
 1   prohibit a sentence reduction violates the Ex Post Facto Clause of the 

 2   United States Constitution. We affirm the district court’s order. 

 3                                     BACKGROUND 

 4          A. Initial Sentencing 

 5             On  September  16,  2003,  Ramirez  was  charged  in  a  one‐count 

 6   indictment  with  conspiracy  to  possess  with  intent  to  distribute  five 

 7   kilograms  or  more  of  cocaine.  On  May  6,  2004,  Ramirez  pleaded 

 8   guilty  pursuant to  a  plea  agreement that  stipulated  to  a Guidelines 

 9   range  of  151  to  188  months’  imprisonment.  Prior  to  sentencing, 

10   however,  Ramirez  made  a  motion  to  withdraw  from  his  plea 

11   agreement  in  light  of  United  States  v.  Booker,  543  U.S.  220  (2005),  so 

12   that he could argue for a sentence below the range stipulated in the 

13   plea  agreement.1  The  district  court  granted  the  motion  and  held  a 

14   Fatico hearing on March 30, 2006, to resolve factual disputes between 

15   the  parties  regarding,  inter  alia,  the  amount  of  drugs  involved  and 


     1    Ramirez still maintained his guilty plea to the drug conspiracy. 




                                                 4
 1   Ramirez’s  acceptance  of  responsibility,  ultimately  concluding  that 

 2   more than 150 kilograms of cocaine were involved in the offense and 

 3   that  Ramirez  was  not  entitled  to  credit  for  acceptance  of 

 4   responsibility. 

 5          The  district  court  proceeded  to  sentencing  on  May  25,  2006. 

 6   Pursuant to U.S.S.G. § 2D1.1(c)(1), the district court calculated a base 

 7   offense  level  of  38  based  on  the  quantity  of  drugs  involved  in  the 

 8   offense.  The  district  court  applied  a  two‐level  enhancement  under 

 9   U.S.S.G.  §  3B1.1  because  Ramirez  was  an  organizer,  leader,  or 

10   supervisor  of  the  criminal  activity,  and  another  two‐level 

11   enhancement under U.S.S.G. § 3C1.1 because Ramirez attempted to 

12   obstruct  justice  by  influencing  a  witness.  After  refusing  to  grant 

13   various  downward  departures  sought  by  Ramirez,  the  court 

14   calculated his adjusted offense level as 42. Given Ramirez’s criminal 




                                           5
 1   history  category  of  II,  the  district  court  determined  that  the 

 2   applicable Guidelines range was 360 months’ to life imprisonment.2 

 3          The  district  court  noted  that  the  situation  was  “highly 

 4   unusual” because the parties had initially stipulated to a 151‐to‐188‐

 5   month  Guidelines  range  before  Ramirez  withdrew  from  the  plea 

 6   agreement. Joint App’x at 74–75. The court also acknowledged that, 

 7   despite  his  withdrawal  from  the  plea  agreement,  Ramirez’s  guilty 

 8   plea  “did  in  fact  save  the  government  and  the  public  substantial 

 9   resources.” Id. at 75. After considering the 18 U.S.C. § 3553(a) factors, 

10   the  district  court  imposed  a  below‐Guidelines  sentence  of  210 

11   months’ imprisonment, followed by five years of supervised release. 

12          Ramirez  subsequently  appealed  his  conviction  and  sentence, 

13   arguing  that  the  district  court  erred  in  granting  his  motion  to 

14   withdraw  from  the  plea  agreement  and  that  his  counsel  was 

15   ineffective  for  advising  him  to  withdraw.  We  affirmed  the  district 

     2 Ramirez was subject to a mandatory minimum sentence of incarceration of ten 
     years under 21 U.S.C. §§ 846 and 841(b)(1)(A). 




                                           6
 1   court’s  judgment  and  dismissed  Ramirez’s  ineffective‐assistance 

 2   claim without prejudice. See United States v. Ramirez, 267 F. App’x 11, 

 3   11,  13  (2d  Cir.  2008)  (summary  order).  On  May  6,  2011,  the  district 

 4   court  denied  Ramirez’s  motion  to  vacate,  set  aside,  or  correct  his 

 5   sentence under 28 U.S.C. § 2255. See Ramirez v. United States, No. 09‐

 6   cv‐4397 (S.D.N.Y. May 6, 2011), ECF No. 9. We denied a Certificate 

 7   of  Appealability  and  dismissed  Ramirez’s  subsequent  appeal. 

 8   Ramirez v. United States, No. 11‐2843 (2d Cir. Feb. 22, 2012), ECF No. 

 9   37.  

10      B. Subsequent Changes in the Sentencing Guidelines 

11           Under the 2002 Sentencing Guidelines in effect at the time of 

12   Ramirez’s  offense,  as  well  as  the  2005  Guidelines  in  effect  when 

13   Ramirez  was  sentenced,  district  courts  could  generally  reduce 

14   sentences  in  sentence‐modification  proceedings  even  where  the 

15   initial  sentence  was  below  the  low‐end  of  the  amended  Guidelines 

16   range: 




                                            7
 1           In determining whether, and to what extent, a reduction 
 2           in  the  term  of  imprisonment  is  warranted  for  a 
 3           defendant  eligible  for  consideration  under  18  U.S.C. 
 4           § 3582(c)(2),  the  court  should  consider  the  term  of 
 5           imprisonment  that  it  would  have  imposed  had  the 
 6           amendment(s)  to  the  guidelines  listed  in  subsection  (c) 
 7           been in effect at the time the defendant was sentenced, 
 8           except  that  in  no  event  may  the  reduced  term  of 
 9           imprisonment  be  less  than  the  term  of  imprisonment 
10           the defendant has already served.  

11   U.S.S.G.  §  1B1.10(b)  (2002  ed.);    accord  id.  §  1B1.10(b)  (2005  ed.).3  In 

12   addition,  the  Application  Notes  to  that  section  confirmed  that  “the 

13   sentencing  court  has  the  discretion  to  determine  whether,  and  to 

14   what extent,  to  reduce  a term  of  imprisonment under  this  section.” 

15   Id. § 1B1.10(b) cmt. n.3 (2002 ed.); id.  § 1B1.10(b) cmt. n.3 (2005 ed.). 

16           In  2011,  the  Sentencing  Commission  adopted  Amendment 

17   759.  That  amendment  prohibited  district  courts  from  imposing  a 

18   reduced  sentence  that  is  below  the  minimum  of  the  amended 

19   Guidelines  range,  unless  the  Government  originally  moved  for  a 


     3  A  district  court’s  discretion  to  reduce  a  sentence  is  subject  to  statutory 
     mandatory minimum sentences. See United States v. Johnson, 732 F.3d 109, 114–15 
     (2d Cir. 2013). 




                                                8
 1   below‐Guidelines  sentence  due  to  the  defendant’s  substantial 

 2   assistance to the authorities under U.S.S.G. § 5K1.1: 

 3          (A) Limitation.—Except as provided in subdivision (B), 
 4          the  court  shall  not  reduce  the  defendant’s  term  of 
 5          imprisonment  under  18  U.S.C.  §  3582(c)(2)  and  this 
 6          policy statement to a term that is less than the minimum 
 7          of  the  amended  guideline  range  determined  under 
 8          subdivision (1) of this subsection. 
 9           
10          (B) Exception for Substantial Assistance.—If the term of 
11          imprisonment  imposed  was  less  than  the  term  of 
12          imprisonment  provided  by  the  guideline  range 
13          applicable  to  the  defendant  at  the  time  of  sentencing 
14          pursuant  to  a  government  motion  to  reflect  the 
15          defendant’s  substantial  assistance  to  authorities,  a 
16          reduction comparably less than the amended guideline 
17          range  determined  under  subdivision  (1)  of  this 
18          subsection may be appropriate. 

19   Id. § 1B1.10(b)(2) (2011 ed.). The Amendment also added Application 

20   Note  6,  which  stated  that  “the  court  shall  use  the  version  of  this 

21   policy  statement  that  is  in  effect  on  the  date  on  which  the  court 

22   reduces  the  defendant’s  term  of  imprisonment  as  provided  by  18 

23   U.S.C. § 3582(c)(2).” Id. § 1B1.10 cmt. n.6 (2011 ed.).  




                                           9
 1          In  2014,  the  Sentencing  Commission  issued  Amendment  782 

 2   to the Guidelines, which reduced offense levels for certain controlled 

 3   substance  offenses  by  two  levels.  In  addition,  the  Sentencing 

 4   Commission  adopted  Amendment  788,  which  stated  that 

 5   Amendment 782 should be applied retroactively.  

 6       C. Sentence‐Reduction Proceedings 

 7          On April 30, 2015, pursuant to 18 U.S.C. § 3582(c)(2), Ramirez 

 8   made  a  pro  se  motion  to  the  district  court  for  a  reduction  of  his 

 9   sentence  under  Amendment  782.  In  response,  the  Government 

10   pointed out that Amendment 782 only lowered Ramirez’s applicable 

11   Guidelines  range  to  324  to  405  months’  imprisonment,  and  that 

12   Amendment  759  therefore  rendered  him  ineligible  for  a  sentence 

13   reduction because his original sentence of 210 months was below the 

14   minimum  of  the  amended  Guidelines  range.  Ramirez  argued, 

15   however,  that  the  district  court  “should  utilize  the  language 




                                          10
 1   provided  by  the  Sentencing  Commission  at  the  time  of  his  original 

 2   sentencing in 2006.” Joint App’x at 102.  

 3         On  July  23,  2015,  the  district  court  denied  Ramirez’s 

 4   § 3582(c)(2)  motion.  The  district  court  stated  that  Ramirez’s 

 5   amended Guidelines range after application of Amendment 782 was 

 6   324 to 405 months’ imprisonment. The court then followed U.S.S.G. 

 7   §  1B1.10(b)(2)(A)’s  prohibition,  ruling  that  “[b]ecause  the  Court 

 8   imposed  a  sentence  that  is  below  the  minimum  Guideline  of  the 

 9   amended Guidelines Range, and because the Court’s initial variance 

10   was  not  based  on  the  defendant’s  substantial  assistance  to  the 

11   Government,  the  defendant  is  not  eligible  for  a  reduction  in 

12   sentence.” Id. at 111–12. 

13                                DISCUSSION 

14         On  appeal,  Ramirez  argues  that  application  of  Amendment 

15   759  to  prohibit  his  sentence‐reduction  request  violated  the  Ex  Post 

16   Facto  Clause  of  the  United  States  Constitution.  We  review  de  novo 




                                         11
 1   questions  of  law  regarding  a  district  court’s  decision  to  grant  or 

 2   deny  an  18  U.S.C.  §  3582(c)(2)  motion.  United  States  v.  Johnson,  732 

 3   F.3d 109, 113 (2d Cir. 2013).4  

 4           Article  I  of  the  United  States  Constitution  provides  that 

 5   neither  Congress  nor  any  state  shall  pass  an  “ex  post  facto  Law.” 

 6   U.S.  Const.  art.  I,  §  9,  cl.  3;  id.  art.  I,  §  10,  cl.  1.  The  Ex  Post  Facto 

 7   Clause  applies,  inter  alia,  to  government  actions  that  “make[]  more 

 8   burdensome  the  punishment  for  a  crime,  after  its  commission.” 

 9   Barna  v.  Travis,  239  F.3d  169,  171  (2d  Cir.  2001)  (internal  quotation 

10   marks omitted); see also Calder v. Bull, 3 U.S. (3 Dall.) 386, 390 (1798) 

11   (stating that the Ex Post Facto Clause applies to laws that “inflict[] a 

12   greater  punishment[]  than  the  law  annexed  to  the  crime,  when 

13   committed”).  A  criminal  or  penal  law  is  ex  post  facto  when  it  is:  (1) 

     4 In his pro se § 3582(c)(2) motion, Ramirez did not expressly invoke the Ex Post 
     Facto  Clause.  However,  he  did  ask  the  district  court  to  “utilize  the  language 
     provided by the Sentencing Commission at the time of his original sentencing in 
     2006.”  Joint  App’x  at  102.  As  a  result,  the  Government  does  not  oppose 
     application  of  de  novo  review,  rather  than  plain  error  review.  We  need  not 
     determine  whether  plain  error  review  applies,  because  we  affirm  the  district 
     court’s ruling even under the less deferential de novo standard. 




                                                 12
 1   retrospective, and (2) more onerous than the law in effect on the date 

 2   of the offense. Weaver v. Graham, 450 U.S. 24, 30–31 (1981).  

 3          A. Retrospectivity 

 4          In  Weaver,  the  Supreme  Court  explained  that  the  “critical 

 5   question” in determining whether a law is retrospective is “whether 

 6   the law changes the legal consequences of acts completed before its 

 7   effective  date.”  Id.  at  31.  Thus,  the  Ex  Post  Facto  Clause  attaches 

 8   when  a  law  “applies  to  prisoners  convicted  for  acts  committed 

 9   before the provision’s effective date.” Id.  

10          Here,  the Government  does  not  contest that  Amendment 759 

11   applies  retrospectively  to  Ramirez.  Indeed,  Amendment  759’s 

12   change to § 1B1.10 potentially affects the sentence ultimately served 

13   for  an  offense  committed  prior  to  the  adoption  of  the  Amendment 

14   and  is  therefore  retrospective.  See  United  States  v.  Kruger,  838  F.3d 

15   786, 790 (6th Cir. 2016) (“There is no question that Amendment 759 

16   applies  to  prisoners  convicted  for  acts  committed  before  the 




                                           13
 1   provision’s effective date” (internal quotation marks omitted)). Even 

 2   construing  this  guideline  change  as  retrospective,  however, 

 3   Ramirez’s challenge fails under Weaver’s second prong.  

 4          B. “More Onerous Than the Law in Effect on the Date of the 
 5             Offense” 
 6    
 7          Ramirez argues that the 2014 version of § 1B1.10(b) was more 

 8   onerous  than  the  law  in  effect  on  the  date  of  his  offense  because  it 

 9   made  him  ineligible  for  a  sentence  reduction  pursuant  to 

10   Amendment 782.  

11          Analysis of this element focuses on whether the change in law 

12   “presents a ‘sufficient risk of increasing the measure of punishment 

13   attached  to  the  covered  crimes.’”  Peugh  v.  United  States,  133  S.  Ct. 

14   2072,  2082  (2013)  (quoting  Garner  v.  Jones,  529  U.S.  244,  250  (2000)); 

15   see  also  Cal.  Dep’t  of  Corr.  v.  Morales,  514  U.S.  499,  508–09  (1995) 

16   (stating  that  a  law  creating  a  mere  “speculative,  attenuated  risk  of 

17   affecting  a  prisoner’s  actual  term  of  confinement”  does  not  violate 

18   the Ex Post Facto Clause).  




                                            14
 1                 a. Applicability  of  the  Ex  Post  Facto  Clause  to 
 2                    § 3582(c)(2) Proceedings 
 3    
 4          The  Government  asserts  that,  by  their  nature,  §  3582(c)(2) 

 5   sentence‐reduction  proceedings  cannot  increase  punishment  and, 

 6   therefore,  the  reduction  limit  imposed  by  amended  §  1B1.10(b)  on 

 7   such proceedings cannot be deemed more onerous than the law on 

 8   the  date  of  the  offense.  Indeed,  several  of  our  sister  circuits  have 

 9   adopted  this  position.  See  infra  at  Part  B.b.  Ramirez  contends  that 

10   this  conclusion  is  contrary  to  the  Supreme  Court’s  decisions  in 

11   Weaver and Lynce v. Mathis, 519 U.S. 433 (1997). 

12          In Weaver, the petitioner had pleaded guilty to the state crime 

13   of  second‐degree  murder.  450  U.S.  at  25.  On  both  the  date  of  the 

14   offense and the date of sentencing, there was a state statute in place 

15   that provided a formula for deducting “gain‐time credits” from the 

16   incarceratory terms of prisoners who committed no infractions while 

17   serving  their  sentences  and  faithfully  performed  tasks  assigned  to 

18   them  by  prison  authorities.  Id.  at  26.  After  the  petitioner’s 




                                           15
 1   sentencing, the state legislature enacted a new formula reducing the 

 2   gain‐time  credits  that  prisoners  could  receive.  Id.  When  the  state 

 3   applied that formula to the petitioner, he challenged the new law as 

 4   ex post facto. Id. at 27.  

 5          The Supreme Court concluded that the new gain‐time formula 

 6   was  more  onerous  than  the  law  in  effect  on  the  date  of  the 

 7   petitioner’s  offense  and  therefore  violated  the  Ex  Post  Facto  Clause. 

 8   Id.  at  35–36.  It  reasoned  that  “reduction  in  gain‐time  accumulation 

 9   lengthen[ed]  the  period  that  someone  in  petitioner’s  position  must 

10   spend in prison.” Id. at 33. Because “the new provision constrict[ed] 

11   the  inmate’s  opportunity  to  earn  early  release,”  it  made  more 

12   onerous  the  punishment  of  crimes  committed  before  its  enactment. 

13   Id. at 35–36.  

14          Similarly,  in  Lynce,  the  Supreme  Court  held  that  retroactive 

15   cancellation  of  certain  state  gain‐time  credits  violated  the  Ex  Post 

16   Facto Clause. In 1986, the petitioner pleaded guilty to a state charge 




                                          16
 1   of  attempted  murder.  519  U.S.  at  435.  While  imprisoned,  he 

 2   accumulated a number of gain‐time credits under Florida state law, 

 3   including  1,860  days  in  “provisional  credits.”  Id.  at  435–36.  As  a 

 4   result,  the  petitioner  was  released  from  prison  in  1992.  Id.  at  435. 

 5   Shortly  after  his  release,  however,  the  Florida  legislature  enacted  a 

 6   law  that  retroactively  canceled  provisional  credits  for  certain 

 7   inmates,  including  the  petitioner.  Id.  at  436.  As  a  result,  the 

 8   petitioner  was  rearrested  and  returned  to  custody  to  complete  his 

 9   sentence. Id.  

10          In  analyzing  whether  this  retroactive  cancellation  of 

11   provisional  credits  violated  the  Ex  Post  Facto  Clause,  the  Supreme 

12   Court  stated  that  the  “essential  inquiry”  was  whether  that 

13   cancellation  “had  the  effect  of  lengthening  [the]  petitioner’s  period 

14   of  incarceration.”  Id.  at  442–43.  The  Court  cited  Weaver,  and 

15   explained  that  the  removal  of  early‐release  provisions  “can 

16   constitute an increase in punishment.” Id. at 445. Thus, even though 




                                           17
 1   the cancellation of the provisional credits merely made the petitioner 

 2   ineligible  for  early  release,  the  Court  held  that  the  statute  violated 

 3   the Ex Post Facto Clause. Id. at 447; see also Sash v. Zenk, 439 F.3d 61, 

 4   65  (2d  Cir.  2006)  (“The  ex  post  facto  doctrine  applies  to  any  penal 

 5   enactment  that  retrospectively  disadvantages  a  criminal  offender, 

 6   whether or not it increases a criminal sentence.”). 

 7          In  sum,  Weaver  and  Lynce  hold  that  the  Ex  Post  Facto  Clause 

 8   prohibits  certain  post‐sentencing  limitations  on  reductions  of 

 9   sentences.  As we discuss in the next section, however, application of 

10   the 2014 Guidelines to Ramirez on his § 3582(c)(2) motion does not 

11   fall into the same category as the laws at issue in Weaver and Lynce 

12   because  it  did  not  lengthen  his  prison  sentence.    Accordingly, 

13   Ramirez’s ex post facto challenge fails. 

14                 b. The “One‐Book” Rule 

15          Ramirez’s  argument  on  appeal  necessarily  requires  the 

16   application  of  provisions  from  different  Guidelines  manuals  from 




                                           18
 1   different  years.  He  claims  that  the  law  was  made  more  onerous 

 2   because the version of § 1B1.10(b) contained in the 2005 Guidelines 

 3   Manual—which  permitted  district  courts  to  reduce  sentences  in 

 4   § 3582(c)(2)  proceedings  below  the  minimum  of  the  amended 

 5   range—should  have  been  applied  to  a  sentencing  reduction 

 6   authorized  by  Amendment  782,  which  took  effect  in  2014. 

 7   Controlling  precedent,  however,  precludes  such  reasoning.    It 

 8   requires us to compare the entire Guidelines Manual in effect at the 

 9   time  of  the  initial  sentencing—which  did  not  include  Amendment 

10   782—to  the  entire  Guidelines  Manual  in  effect  at  the  time  of 

11   Ramirez’s  §  3582(c)(2)  proceeding—in  which  Amendment  782 

12   authorized  a  guideline  reduction  but  Amendment  759  limited  the 

13   extent of such a reduction. 

14         Specifically, in United States v. Keller, 58 F.3d 884 (2d Cir. 1995), 

15   abrogated on other grounds by United States v. Mapp, 170 F.3d 328, 338 

16   n.15 (2d Cir. 1999), this court considered Guidelines that at the time 




                                        19
 1   of  the  defendant’s  sentencing  (the  1993  Guidelines)  prescribed  a 

 2   higher  offense  level  for  the  defendant  than  the  Guidelines  at  the 

 3   time  of  his  offense  (the  1989  Guidelines).  Id.  at  893.  However,  the 

 4   1993  Guidelines  also  allowed  the  defendant’s  term  to  be  adjusted 

 5   downward  for  time  already  served  on  the  instant  offense—which 

 6   more  than  made  up  for  the  defendant’s  increased  offense  level.  Id. 

 7   Such  downward  adjustments  were  not  permitted  under  the  earlier 

 8   version of the Guidelines. Id.  

 9          The  district  court  applied  the  1989  Guidelines  at  sentencing 

10   and  did  not  adjust  for  time  served.  Id.  at  888.  On  appeal,  the 

11   defendant  argued  that  the  district  court  should  have  applied  the 

12   1993  Guidelines,  to  the  extent  they  authorized  downward 

13   adjustment  for  time  served,  but  not  applied  those  Guidelines’ 

14   increase in the defendant’s offense level. 

15          We  vacated  and  remanded  for  resentencing  under  the  1993 

16   Guidelines,  but  rejected  the  defendant’s  selective  application 




                                          20
 1   argument.  We  explained  that  this  court  “adhere[s]  to  the  so‐called 

 2   ‘one‐book’  rule  that  most  other  circuits  use  to  avoid  twisting  the 

 3   guidelines.” Id. at 890. Under that rule, “[a] sentencing court has no 

 4   authority  to  pick  and  choose,  taking  one  provision  from  an  earlier 

 5   version  of  the  guidelines  and  another  from  a  later  version.”  Id. 

 6   Instead, “[a] version of the sentencing guidelines is to be applied in 

 7   its  entirety.”  Id.    Keller  applied  the  “one‐book”  rule  to  ex  post  facto 

 8   analysis,  holding  that  “the  one‐book  rule  must  .  .  .  be  employed  to 

 9   determine  in  the  first  instance  whether  an  ex  post  facto  problem 

10   exists.” Id. Thus, “[w]hat is significant is a comparison of the version 

11   of the guidelines in effect at sentencing against the version in effect 

12   at  the  time  the  offense  was  committed.”5  Id.  at  891.  We  concluded 


     5  Keller’s  holding  is  consistent  with  the  language  of  the  Sentencing  Guidelines, 
     which emphasizes that Guidelines Manuals should be applied in their entirety in 
     ex post facto analyses. Specifically, U.S.S.G. § 1B1.11(b)(1) states that “[i]f the court 
     determines  that  use  of  the  Guidelines  Manual  in  effect  on  the  date  that  the 
     defendant is sentenced would violate the ex post facto clause of the United States 
     Constitution, the court shall use the Guidelines Manual in effect on the date that 
     the  offense  of  conviction  was  committed.”  The  Guidelines  further  clarify  that 
     “[t]he  Guidelines  Manual  in  effect  on  a  particular  date  shall  be  applied  in  its 




                                                 21
 1   that,  because  the  1993  Guidelines,  as  a  whole,  produced  a  shorter 

 2   sentence  for  the  defendant  than  the  1989  Guidelines,  there  would 

 3   have been no ex post facto violation in applying the 1993 Guidelines 

 4   in their entirety. Id. at 893.  

 5           In  Berrios  v.  United  States,  126  F.3d  430  (2d  Cir.  1997),  we 

 6   applied  Keller  to  the  sentence‐reduction  context.  There,  the 

 7   defendant  pleaded  guilty  to  conspiracy  to  possess  cocaine  with 

 8   intent  to  distribute,  in  violation  of  21  U.S.C.  §  846.  Id.  at  431.  After 

 9   the defendant was sentenced, several intervening amendments were 

10   made  to  the  Sentencing  Guidelines,  including  an  amendment  that 




     entirety.”  U.S.S.G.  §  1B1.11(b)(2).  “The  court  shall  not  apply,  for  example,  one 
     guideline  section  from  one  edition  of  the  Guidelines  Manual  and  another 
     guideline section from a different edition of the Guidelines Manual.” Id. Section 
     1B1.11(b)(2) does add that “the court shall consider subsequent amendments, to 
     the extent that such amendments are clarifying rather than substantive changes.” 
     However, Ramirez does not contend that Amendment 782—which substantively 
     changed the Guidelines calculation for certain offenses—was merely a clarifying 
     change. See  United  States  v.  Brooks,  732 F.3d 148,  150  (2d  Cir.  2013)  (per  curiam) 
     (“By  reducing  the  base  offense  levels  for  certain  crack  cocaine  offenses, 
     Amendments  748  and  750  [earlier  versions  of  Amendments  782  and  788  with 
     similar effect] plainly effected a substantive change in the law rather than merely 
     clarified the Commission’s prior intent.”).  




                                                  22
 1   lowered the base offense level for violations of 21 U.S.C. § 846. Id. at 

 2   432.  Section  1B1.10(b)  was  also  amended  to  provide  that,  when 

 3   determining  whether  and  to  what  extent  a  sentence  reduction  is 

 4   warranted,  a  court  should  only  consider  those  amendments 

 5   specifically  deemed  retroactive  in  §  1B1.10,  rather  than  all 

 6   subsequent  amendments.  Id.  While  the  amendment  reducing  base 

 7   offense  levels  for  violations  of  21  U.S.C.  §  846  had  been  deemed 

 8   retroactive, the change to § 1B1.10(b) prevented the defendant from 

 9   taking  advantage  of  several  other  intervening  amendments  to  the 

10   Sentencing  Guidelines.  Id.  at  432–33.  The  district  court  ultimately 

11   granted  the  defendant’s  §  3582(c)(2)  motion  based  on  the  base 

12   offense  level  amendment  regarding  21  U.S.C.  §  846  crimes,  and 

13   reduced  his  sentence  from  210  months’  to  168  months’ 

14   imprisonment. Id. at 433. On appeal, the defendant asserted that the 

15   § 1B1.10(b) amendment rendering him ineligible for other reductions 

16   violated the Ex Post Facto Clause. Id. at 432–33.  




                                         23
 1           We rejected the defendant’s challenge. Citing Keller, we stated 

 2   that “[t]he relevant inquiry for ex post facto analysis is not whether a 

 3   particular amendment to the Sentencing Guidelines is detrimental to 

 4   a  defendant,  but  whether  application  of  the  later  version  of  the 

 5   Sentencing  Guidelines,  considered  as  a  whole,  results  in  a  more 

 6   onerous  penalty.”  Id.  at  433.  We  ruled  that  “[a]nalogous  principles 

 7   apply to a situation where, as here, an already‐sentenced defendant 

 8   seeks  to  take  advantage  of  later  amendments  to  the  Sentencing 

 9   Guidelines.” Id. We then held that there was no ex post facto violation 

10   because,  even  if  the  amendment  to  §  1B1.10(b)  disadvantaged  the 

11   defendant  by  limiting  the  district  court’s  consideration  to  only  one 

12   of  the  intervening  amendments,  the  net  effect  of  the  amendments 

13   favored him.6 Id.  


     6 Both parties note that Berrios was decided under the “substantial disadvantage” 
     test  that  the  Supreme  Court  has  since  rejected.  See  Peugh,  133  S.  Ct.  at  2083  n.4 
     (acknowledging  that  the  “substantial  disadvantage”  test  has  been  abandoned 
     and  stating  that  the  “relevant  question  is  whether  the  change  in  law  creates  a 
     sufficient  or  significant  risk  of  increasing  the  punishment  for  a  given  crime” 
     (internal  quotation  marks  omitted)).  However,  Berrios’s  use  of  the  “substantial 




                                                   24
 1           Applying  the  “one‐book”  rule  here,  we  conclude  that  there 

 2   was no ex post facto violation. At both the date Ramirez’s crime was 

 3   committed and the date of his initial sentencing, § 1B1.10(b) did not 

 4   restrict district courts from imposing a sentence below the amended 

 5   Guidelines range at a sentence‐reduction hearing. However, neither 

 6   of these Guidelines Manuals included Amendment 782, which is the 

 7   basis for Ramirez’s eligibility for a sentence reduction. At the time of 

 8   the  sentence‐reduction  hearing,  the  Guidelines  Manual  included 

 9   Amendment  782,  but  also  the  version  of  §  1B1.10(b)—based  on 

10   Amendment  759—that  prohibited  district  courts  from  reducing  a 

11   sentence  below  a  defendant’s  amended  guidelines  range.  Thus, 

12   under none of the relevant Guidelines Manuals did Amendment 782 

13   and  the  prior  version  of  §  1B1.10(b)  both  exist.  Indeed,  the  two 

14   provisions never coexisted in any Guidelines Manual.  




     disadvantage”  test  does  not  call  into  question  its  application  of  Keller  and  the 
     “one‐book” rule to the sentence‐reduction context. 




                                                 25
 1          Because  Amendment  782  was  not  a  part  of  the  Guidelines  at 

 2   the  time  of  Ramirez’s  offense  or  sentencing  and,  without 

 3   Amendment  782,  Ramirez  would  not  be  entitled  to  a  sentencing 

 4   reduction  even  under  the  2002  and  2005  versions  of  §  1B1.10,  it 

 5   cannot be said that application of the 2014 Guidelines, including the 

 6   constraint on § 1B1.10 provided for by Amendment 759, “result[ed] 

 7   in a more onerous penalty.”  Id.7 

 8          Therefore,  we  reject  Ramirez’s  argument  that  the  district 

 9   court’s  failure  to  apply  the  prior  version  of  §  1B1.10(b)  in 

10   conjunction  with  Amendment  782  constituted  an  ex  post  facto 

11   violation.  To  hold  otherwise  would  allow  Ramirez  to  “pick  and 




     7 Our conclusion accords with the principle of fair notice that undergirds ex post 
     facto jurisprudence.  See Weaver, 450 U.S. at 30 (“Critical to relief under the Ex Post 
     Facto Clause is not an individual’s right to less punishment, but the  lack of fair 
     notice  and  governmental  restraint  when  the  legislature  increases  punishment 
     beyond  what  was  prescribed  when  the  crime  was  consummated.”);  see  also 
     Peugh, 133 S. Ct. at 2094.  Where a Guidelines amendment affording a sentencing 
     reduction did not exist at the time a defendant committed or was sentenced for 
     the crime of conviction, a defendant could have no expectation of such a benefit, 
     so as to require notice at that time of any eligibility limitations. 




                                               26
 1   choose”  provisions  from  different  Guidelines  Manuals,  in  violation 

 2   of the “one‐book” rule. Keller, 58 F.3d at 890. 

 3          Ramirez maintains that he is not “pick[ing] and choos[ing] the 

 4   best  pieces  from  different  versions  of  the  guidelines”  because 

 5   Amendment  782  was  made  retroactively  applicable.  Appellant’s 

 6   Reply  Br.  at  13.  The  implication  is  that  Amendment  782  should  be 

 7   considered  part  of  the  earlier  Guidelines  Manuals  for  the  purposes 

 8   of  the  “one‐book”  rule.  It  is  true  that,  under  §  1B1.10(b)(1),  a  court 

 9   determines the defendant’s amended Guidelines range by applying 

10   Amendments  listed  in  §  1B1.10(d)  to  the  Guidelines  in  effect  at  the 

11   time  of  initial  sentencing.  However,  Ramirez  cites  no  authority 

12   indicating  that  this  determination  renders  Amendment  782  part  of 

13   prior Guidelines Manuals, particularly for the purpose of ex post facto 

14   analysis,  and  we  decline  to  so  rule  here.  Notably,  in  Berrios,  we 

15   confronted a situation in which the defendant sought application at 

16   sentence‐modification  proceedings  of  an  earlier  version  of  § 




                                            27
 1   1B1.10(b)  as  well  as  a  retroactive  Amendment  reducing  his  offense 

 2   level. See 126 F.3d at 432–33. We applied Keller and ruled that there 

 3   was no ex post facto violation, without finding it significant that one 

 4   of the provisions the defendant sought to apply was retroactive. Id. 

 5   at 433.  

 6          Keller’s  application  of  the  “one‐book”  rule  to  an  ex  post  facto 

 7   challenge still dictates that we compare the version of the Guidelines 

 8   in effect at a sentencing reduction proceeding against the version in 

 9   effect  at  the  time  of  the  defendant’s  original  offense  and  sentence.8 

10   See  id.  (citing  Keller’s  articulation  and  stating  that  “[a]nalogous 

11   principles  apply  to  a  situation  where  .  .  .  an  already‐sentenced 

12   defendant  seeks  to  take  advantage  of  later  amendments  to  the 

13   Sentencing  Guidelines”).  Here,  then,  we  must  compare  the  2014 

14   Guidelines  Manual  as  a  whole  to  the  2002  and  2005  Guidelines 



     8 In light of the fact that § 1B1.10 did not change between the time of Ramirez’s 
     commission  of  the  offense  and  sentencing,  we  need  not  decide  which  moment 
     serves as the relevant point of comparison. 




                                             28
 1   Manuals  each  as  a  whole.  Under  the  2014  Guidelines  Manual, 

 2   Ramirez  is  entitled  to  have  Amendment  782  applied  to  his  prior 

 3   Guidelines  determination,  but  subject  to  the  limitation  in  § 

 4   1B1.10(b)(2)(A)  which  ultimately  made  him  ineligible  for  a 

 5   reduction. Under the Guidelines Manuals in effect at the time of the 

 6   offense and initial sentence, Ramirez was not entitled to application 

 7   of  Amendment  782.  Thus,  Ramirez  is  not  eligible  for  a  sentence 

 8   reduction  under  any  Guidelines  Manual  considered  as  a  whole.  In 

 9   these  circumstances,  we  conclude  that  the  2014  Guidelines  are  not 

10   more  onerous  on  Ramirez  than  the  2002  or  2005  Guidelines  and, 

11   thus, there is no ex post facto violation. 

12          Our holding that there is no ex post facto violation in applying 

13   Amendment  759  to  limit  sentence  reductions  authorized  by  a  later 

14   Amendment—such  as  Amendment  782—is  consistent  with  the 




                                          29
 1   rulings  of  every  other  circuit  to  have  addressed  this  question.9  See 

 2   Kruger,  838  F.3d  at  790–92  [6th  Cir.];  United  States  v.  Thompson,  825 

 3   F.3d 198, 204–06 (3d Cir. 2016); United States v. Kurtz, 819 F.3d 1230, 

 4   1236–37 (10th Cir. 2016); United States v. Bayatyan, 633 F. App’x 912, 

 5   915–16  (10th  Cir.  2015)  (unpublished  opinion);  United  States  v. 

 6   Waters,  771  F.3d  679,  680–81  (9th  Cir.  2014)  (per  curiam);  United 

 7   States  v.  Diggs,  768  F.3d  643,  645–46  (7th  Cir.  2014);  United  States  v. 

 8   Colon, 707 F.3d 1255, 1258–59 (11th Cir. 2013); see also United States v. 

 9   Kay, 655 F. App’x 165 (4th Cir. July 22, 2016) (mem.), aff’g No. 09‐cr‐

10   252 (TEJ), 2016 WL 661591, at *2–3 (S.D.W. Va. Feb. 18, 2016). While 

11   these other circuits have not explicitly invoked the “one‐book” rule 

12   in this context, Kruger, Bayatyan, and Colon employed reasoning that 


     9 Ramirez relies on two district court cases, which come to a contrary conclusion. 
     See Alli‐Balogun v. United States, 114 F. Supp. 3d 4, 49–50 (E.D.N.Y. 2015); United 
     States  v.  King,  No.  99‐cr‐952‐1,  2013  WL  4008629,  at  *21  (N.D.  Ill.  Aug.  5,  2013). 
     However,  Alli‐Balogun  addressed  a  different  provision—U.S.S.G.  §  1B1.10(e)—
     and involved a defendant who had served more than the maximum sentence of 
     the  amended  Guidelines  range,  such  that  §  1B1.10(e)  operated  to  increase  his 
     punishment.  Meanwhile, King has been abrogated by United States v. Diggs, 768 
     F.3d 643 (7th Cir. 2014).  




                                                   30
 1   implicitly  applied  it.  In  both  Kruger  and  Bayatyan,  the  courts 

 2   partially  based  their  conclusions  on  the  fact  that  Amendment  782 

 3   did  not  exist  in  the  Guidelines  at  the  time  of  initial  sentencing.  See 

 4   Kruger, 838 F.3d at 791 (“[T]he . . . version of § 1B1.10 [at the time of 

 5   initial sentencing] didn’t list Amendment 782 (which wouldn’t come 

 6   into existence for several more years) as a covered amendment, and 

 7   so it could not have afforded [the defendant] any relief on the basis 

 8   of  it.”);  Bayatyan,  633  F.  App’x  at  915  (finding  no  ex  post  facto 

 9   violation  because  “at  no  point  was  Amendment  782  covered  under 

10   the  2010  version  of  §  1B1.10,”  which  defendant  claimed  applied  at 

11   his  initial  sentencing).  In  making  this  point,  Kruger  and  Bayatyan 

12   both looked to Guidelines Manuals as a whole—as prescribed by the 

13   “one‐book”  rule—rather  than  permitting  the  application  of 

14   provisions across different Guidelines Manuals. Similarly, in Colon—

15   which concerned application of Amendment 759 to limit sentencing 

16   reduction  pursuant  to  Amendment  750—the  court  concluded  that 




                                            31
 1   there  was  no  ex  post  facto  violation  because  “[t]he  net  effect  of 

 2   Amendments 750 and 759 was not to increase [defendant’s] range of 

 3   punishment  above  what  it  was  at  the  time  she  committed  her 

 4   crimes.” 707 F.3d at 1258–59. By comparing the Guidelines range at 

 5   the time defendant committed her crimes to the Guidelines range at 

 6   the time of the § 3582(c)(2) proceeding, the court implicitly engaged 

 7   in the same analysis called for by the “one‐book” rule.  

 8                                CONCLUSION 

 9         We  hold  that  Amendment  759’s  application  prohibiting 

10   Ramirez from taking advantage of Amendment 782 does not violate 

11   the  Ex  Post  Facto  Clause.  We  therefore  AFFIRM  the  district  court’s 

12   order  denying  Ramirez’s  motion  for  sentence  reduction  under  18 

13   U.S.C. § 3582(c)(2). 




                                         32